Exhibit 10.4

SECOND AMENDMENT TO LEASE AGREEMENT

This Second Amendment to Lease Agreement (this “Second Amendment”) is entered
into as of November 10th, 2010 (the “Effective Date”) by and between
CRANWOODS-WST, LTD., a Pennsylvania limited partnership (the “Landlord”) and
WESTINGHOUSE ELECTRIC COMPANY, a Delaware limited liability company (the
“Tenant”).

WHEREAS, Landlord and Tenant are parties to a certain Lease Agreement dated
September 2, 2009, as amended by First Amendment to Lease Agreement dated
October 9, 2009 (collectively, the “Lease”), relating to certain premises
located in Cranberry Township, Butler County, Pennsylvania (as more fully
described and defined in the Lease, the “Premises”); and

WHEREAS, Landlord and Tenant now desire to amend the Lease, all upon the terms
and conditions hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

1. Preambles; Capitalized Terms. The foregoing preambles are incorporated herein
as though set forth at length. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Lease. All references to
the Lease herein shall include all prior amendments thereto, as well as this
Second Amendment.

2. Rentable Square Footage of Building. Notwithstanding anything to the contrary
set forth in the Lease, Landlord and Tenant acknowledge and agree that Sections
1, 2.1 and 2.4 of the Lease (together with all other sections and/or exhibits
referring to the rentable square footage of the Building) are hereby amended to
reflect that the Building consists of 117,968 rentable square feet of space.

3. Commencement Date; Base Rent.

(a). The parties hereby agree, pursuant to Section 3.2(a) of the Lease, that the
Commencement Date of the Initial Term, and thus Tenant’s obligation to commence
the payment of Base Rent, shall be January 1, 2011; such that the Initial Term
shall expire on December 31, 2025.

(b). All Base Rent payable by Tenant pursuant to Section 5.1 of the Lease shall
be calculated in accordance with the amended square footage set forth at
Section 2 of this Second Amendment; such that: (i) Base Rent through
December 31, 2015 shall be $25.04 per rentable square foot, payable in monthly
installments of $246,159.89; (ii) Base Rent through December 31, 2020 shall be
$26.04 per rentable square foot, payable in monthly installments of $255,990.56;
and (iii) Base Rent through December 31, 2025 shall be $27.04 per rentable
square foot, payable in monthly installments of $265,821.23.

4. Counterparts. This Second Amendment may be executed in any number of
counterparts, and by each of the parties on separate counterparts, each of
which, when so executed, shall be deemed an original, but all of which shall
constitute but one and the same instrument. Delivery of an executed counterpart
of this Second Amendment by facsimile shall be equally as effective as delivery
of a manually executed counterpart hereof. Any party delivering an executed
counterpart of this Second Amendment by facsimile also shall deliver a manually
executed counterpart hereof, but the failure to deliver such manually executed
counterpart shall not affect the validity, enforceability or binding effect
hereof.



--------------------------------------------------------------------------------

5. Authority. Each party has the full right, power and authority to enter into
this Second Amendment, and has obtained all necessary consents and resolutions
required under the documents governing such party’s affairs in order to
consummate this transaction. The persons executing this Second Amendment have
been duly authorized to do so and this Second Amendment and the Lease are
binding obligations of each party, enforceable in accordance with their terms.

6. Ratification; Full Force and Effect. Landlord and Tenant hereby ratify,
reaffirm, adopt, contract for and agree to be bound by all of the terms and
conditions of the Lease and, except as specifically set forth by virtue of this
Second Amendment, the terms, covenants and conditions of the Lease shall remain
in full force and effect. Neither the Lease nor this Second Amendment may be
further modified or amended, except in writing signed by both the Landlord and
Tenant. This Second Amendment sets forth the entire understanding of the parties
with respect to the matters set forth herein. To the extent of any conflicts or
inconsistencies between the terms and conditions of the Lease and the terms and
conditions of this Second Amendment, the terms and conditions of this Second
Amendment shall govern and control.

7. Provisions Binding. This Second Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

(Signatures appear on the next page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
signed as of the date first above-written

 

WITNESS:    

CRANWOODS-WST, LTD., a Pennsylvania

limited partnership

   

By: TFG Investments IV, LLC, a Pennsylvania

limited partnership, its sole general partner

   

By: JTMK-WST, Ltd., an Ohio limited partnership,

its sole member

   

By: TFG Development, LLC, an Ohio limited liability

company its sole general partner

    By:  

/s/ John J. Ferchill

    Name:   John J. Ferchill     Title:   President     Dated:   12/01/10    
WESTINGHOUSE ELECTRIC COMPANY, LLC Attest:     By:  

/s/ R. L. Bussard

    Russell L. Bussard     Director, Real Estate and Facilities     Dated:
11/10/2010